Citation Nr: 1736040	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to September 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned in May 2017.  A hearing transcript is of record.

In the October 2012 rating decision and in a September 2013 statement of the case, the agency of original jurisdiction (AOJ) adjudicated the Veteran's foot disability claim on appeal as a left foot disability.  The Veteran apparently indicated by mistake in a June 2012 supplemental claim, on VA Form 21-526b, that he was seeking entitlement to service connection for a left foot disability, as he broke the foot while on active duty.  The evidence clearly shows, however, that the Veteran suffered a right foot fracture during active service, rather than a left foot fracture.  Additionally, the Veteran indicated in a May 2013 notice of disagreement (NOD) and testified at his May 2017 Board hearing that his intention was to seek entitlement to service connection for a right foot disability rather than a left foot disability.  As such the Board will afford the Veteran the benefit of the doubt and consider the Veteran's foot disability claim on appeal as a claim of entitlement to service connection for a right foot disability, as reflected on the title page.

In proceeding with review of the Veteran's claim, the Board notes that the AOJ denied entitlement to service connection for a right third toe fracture in the January 2011 rating decision.  That claim appears to the Board to be substantially similar to the right foot disability claim now on appeal.  Cf. Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).  As the Veteran did not file an NOD with the January 2011 rating decision, under ordinary circumstances, the Board would have to make a determination as to whether new and material evidence sufficient to reopen the claim had been received by VA, before reviewing the claim on its underlying merits.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  Here, however, VA treatment records dated from March 2011 to August 2011, reflecting ongoing treatment for foot pain, including the issuance of orthotics, were at least constructively of record within the one-year appeal period following the January 2011 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the VA treatment records constituted new and material evidence pertinent to the claim, and therefore, precluded the claim from becoming final.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The issue of entitlement to service connection for a right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

At his May 2017 Board hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for hepatitis C.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for hepatitis C have all been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his May 2017 hearing, the Veteran indicated that he wished to withdraw his claim of entitlement to service connection for hepatitis C.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for hepatitis C is dismissed.


REMAND

The Veteran contends that he has current right foot disability as a result of an in-service injury suffered when a ship bell became untied and fell, landing on his foot.  An August 1974 dispensary report noted that on x-rays, a small hairline fracture was seen at the third right toe, distal and well-placed.   

The Veteran was afforded a VA examination in connection with his foot disability claim in November 2010.  The Veteran reported having an occasional cramping sensation of the foot that would last about five minutes.  He reported that he could usually "walk off" the pain.  On examination, the examiner noted only a mild bunion deformity.  There was no deformity or swelling of the toes.  In providing a negative opinion with respect to the etiological relationship between the Veteran's right foot disability and his in-service injury, the examiner indicated that current cramping symptoms were unlikely a residual symptom from a simple toe fracture, and he stressed that examination of the foot revealed only a mild bunion and was otherwise unremarkable.  

Notably, the examiner did not address a November 2001 VA x-ray report which showed that mild degenerative changes were present in the metacarpophalangeal and interphalangeal joints of the right great toe.  

Additionally, VA treatment records dated since the examination provide further evidence of disability and contain the Veteran's more specific contentions regarding his right foot symptomatology.  For instance, an April 2012 VA x-ray report noted moderate degenerative osteoarthritis of the Veteran's right foot.  During multiple VA podiatry clinic visits, the Veteran reported symptoms of numbness and foot pain.  A November 2012 podiatry clinic report indicated that he had intermittent numbness in the central three toes of his right foot.  The clinician noted that he explained to the Veteran that the numbness was more likely trauma/irritation instead of diabetes.  The clinician also noted that the Veteran had a remote history of fracture of the metatarsals, but did not clearly attribute the Veteran's numbness to a current disability or otherwise elaborate on the etiology of his numbness.  

The Veteran additionally testified during his May 2017 Board hearing that he has experienced intermittent periods of pain in the right foot since his in-service injury.  

Based on the foregoing evidence, the Board finds that remand is warranted to afford the Veteran a contemporary VA examination in order to obtain an etiology opinion based on all the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Inasmuch as the Veteran's VA treatment records indicate that he has continued to receive VA podiatry care, any recent VA podiatry treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c) (2016).

Accordingly, this issue is REMANDED for the following action:

1.  Obtain VA treatment records relevant to the Veteran's claimed right foot disability, dated since February 2017, from indicated facilities.

2.  Then, schedule the Veteran for a new VA foot examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all right foot disabilities, to include degenerative arthritis, and disabilities manifested by pain and/or numbness, found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right foot disability had its onset during active service, or is related to any in-service disease, event, or injury, to specifically include the right foot injury the Veteran suffered as a result of a bell falling on his foot, which resulted in a fracture, as noted in his service treatment records.  

In providing this opinion, the examiner should specifically address the November 2012 podiatry clinic report, wherein the clinician noted that the Veteran's numbness was likely the result of trauma or irritation.   

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


